Case 1:20-cv-00198-JAO-WRP Document 13 Filed 10/05/20 Page 1 of 3         PageID #: 77




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  SEAN PAUL DEPAEPE, #A6017809,             CIVIL NO. 20-00198 JAO-WRP

               Plaintiff,                   ORDER VACATING DISMISSAL
                                            AND JUDGMENT AND DENYING
        v.                                  MOTION TO SERVE DEFENDANTS

  JOANNA-JACKLYN WHITE, et al.,

               Defendants.


             ORDER VACATING DISMISSAL AND JUDGMENT AND
                DENYING MOTION TO SERVE DEFENDANTS

       This matter is before the Court on Plaintiff Sean Paul DePaepe’s

 (“DePaepe”) Motion to Serve Defendants Pursuant to IFP (“Motion to Serve

 Defendants”), filed September 8, 2020. ECF No. 12. On June 24, 2020, the Court

 had dismissed this action with partial leave granted to amend. ECF No. 8. The

 Court instructed DePaepe to file an amended pleading by July 20, 2020, and

 warned DePaepe that his failure to comply could result in dismissal of the action

 with prejudice. Id. DePaepe did not timely file an amended pleading, and the

 Court dismissed the action with prejudice on August 5, 2020. ECF No. 9. The

 Clerk entered judgment the following day. ECF No. 10.
Case 1:20-cv-00198-JAO-WRP Document 13 Filed 10/05/20 Page 2 of 3             PageID #: 78




 A.    DePaepe’s First Amended Complaint

       The Court received DePaepe’s First Amended Complaint (“FAC”) on

 September 8, 2020. ECF No. 11. DePaepe signed the FAC on July 4, 2020, and

 mailed it on July 10, 2020. See ECF No. 11 at 8; ECF No. 11-1. In addressing the

 envelope, however, DePaepe wrote the address for the Honolulu District Court of

 the First Circuit, State of Hawaiʻi—that is, 1111 Alakea St., Honolulu, Hawaii

 96813. ECF No. 11-1. The FAC was returned to DePaepe and he mailed it to the

 correct address on August 10, 2020. ECF No. 11-2. Given these facts, the Court

 HEREBY VACATES the August 5, 2020 dismissal of this action and the August

 6, 2020 entry of judgment.

 B.    Motion to Serve Defendants

       DePaepe also moves the Court to serve the FAC on Defendants. ECF No.

 12. The motion is premature. The Court must first conduct a pre-Answer

 screening of the FAC pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Any

 claims that are frivolous, malicious, fail to state a claim for relief, or seek damages

 from defendants who are immune from suit must be dismissed. See Lopez v.

 Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc). DePaepe’s Motion to

 Serve Defendants is DENIED without prejudice.




                                            2
Case 1:20-cv-00198-JAO-WRP Document 13 Filed 10/05/20 Page 3 of 3                 PageID #: 79




                                      CONCLUSION

        (1) The Court VACATES the August 5, 2020 dismissal of this action, ECF

 No. 9, and the August 6, 2020 entry of judgment, ECF No. 10.

        (2) DePaepe’s Motion to Serve Defendants, ECF No. 12, is DENIED

 without prejudice.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaiʻi, October 5, 2020.




 DePaepe v. White, et al., Civil No. 20-00198 JAO-WRP; ORDER VACATING DISMISSAL AND JUDGMENT
 AND DENYING MOTION TO SERVE DEFENDANTS


                                               3
